Citation Nr: 1046917	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for myasthenia 
gravis, currently rated 30 percent disabling.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 
2002.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A September 2006 rating decision granted 
entitlement to service connection for myasthenia, assigning a 30 
percent disabling rating, and denied entitlement to service 
connection for cervical spine disability.  The Veteran testified 
at a Board hearing in February 2009; the transcript is of record.  
These matters were remanded in October 2009

In a May 2010 rating decision, the RO granted entitlement to 
service connection for a disability exhibited by numbness of the 
tongue; restrictive lung disease; and, obstructive sleep apnea.  
The grant of service connection for these disabilities 
constituted a full award of the benefit sought on appeal as to 
these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  To date, neither the Veteran nor his representative 
has submitted a jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, disability 
exhibited by degenerative changes in the cervical spine had its 
onset in service.

2.  The Veteran's myasthenia gravis is not manifested by chronic 
headache disability, psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, disturbances of gait, tremors, or visceral 
manifestations of any bodily system, and his fatigability has 
been attributed to his service-connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  Degenerative changes in the cervical spine were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for myasthenia gravis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8025 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding 
that service connection is warranted for cervical spine 
disability, no further discussion of VCAA is necessary.  The 
agency of original jurisdiction will take such actions in the 
course of implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2006, a VCAA letter was issued to the Veteran with 
regard to his claim of service connection for myasthenia gravis 
which predated the AOJ decision.  Id. Since the myasthenia gravis 
appellate issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which the April 2006 VCAA letter was duly sent), 
another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 
22, 2003).  Subsequent to the October 2009 Remand, however, a 
VCAA letter was issued to the Veteran in December 2009 with 
regard to his appeal for a higher rating for myasthenia gravis.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, the 
information and evidence that must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
types of evidence necessary to establish an effective date.  Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the October 2009 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The evidence of record contains the 
Veteran's VA treatment records, private treatment records, 
documentation from his employer, and testimony of the Veteran.  
As discussed in the October 2009 Board Remand, the Veteran had 
testified that he sought medical treatment with Dr. Rosario and 
Dr. Luciano for his myasthenia gravis, and had a pending 
appointment in February 2009 with one of them.  The December 2009 
VCAA letter specifically requested that the Veteran complete a VA 
Form 21-4142, Authorization and Consent to Release Information, 
with regard to Dr. Rosario and Dr. Luciano; however, the Veteran 
did not respond.  The Veteran only submitted private medical 
records from Antonio M. Abreu Ramos, M.D.  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The law also provides that a claimant for VA 
benefits has the responsibility to present and support the claim.  
38 U.S.C.A. § 5107(a).  As the Veteran did not provide 
appropriate authorization to obtain the private medical records, 
the Board has determined that any further attempts to obtain such 
records would be futile.  There is otherwise no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent VA examinations in May 2006, June 2006, March 
2010, and April 2010.  Collectively, the Board finds that such 
examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran has claimed cervical pain due to service and to his 
service-connected myasthenia gravis.  

An April 1987 service treatment record reflects that the Veteran 
sought treatment for back spasms in the lumbar spine area while 
sitting; he denied a history of trauma.  The assessment was 
muscle spasm.  Physical therapy was recommended.  A September 
2001 medical record reflects complaints of neck pain and the 
assessment was right trapezius muscle spasm.  The Veteran's 
December 2002 separation examination is void of any complaints or 
objective findings of a cervical spine disability.

A March 2006 MRI of the cervical spine reflects C4-C5 and C5-C6 
mild disc space narrowing with associated marginal ostcophytes 
and small armular bulges, producing narrowing of the anterior 
subarachnoid space, with minimal cord compression.

A May 2006 VA joints examination does not reflect any subjective 
complaints or objective findings related to the cervical spine.

In April 2010, the Veteran underwent a VA examination.  He 
reported that during active service in 1998 he started 
complaining of cervical pain.  He began cervical evaluation in 
the Buchanan clinic.  Anti-inflammatories were given with fair 
results.  He was told later that he has cervical discogenic 
condition.  He seeks private follow-up treatment and has 
completed 20 sessions of physical therapy which include cervical 
traction.  He reported moderate cervical pain with associated 
numbness at upper extremities.  The examiner commented that there 
was a history of trauma to the spine, indicating multiple trauma 
including cervical spine in view of his military work as a 
parachuter.  The examiner diagnosed moderate central canal 
stenosis at C4-5 and C5-6 due to broad based disc osteophyte 
complexes which are larger on the right and narrow AP diameter of 
the canal on a congenital basis by MRI; mild bulge at C6-7 
without canal or foaminal stenosis; cervical paravertebral 
myositis; and, evidence of C5 and C6 polyradiculopathies on the 
right by EMG.  The examiner opined that his cervical spine 
disability was not caused by or related to his residuals of 
myasthenia, and that his cervical condition is most probably 
related to the progressive course of osteoarthritis due to aging.  

As detailed, the Veteran has indicated that his neck problems 
began in service, in or about 1998.  Service treatment records do 
not reflect any complaints or treatment during this time period; 
however, he did complain of neck pain and had muscle spasm in 
2001.  The Board acknowledges that such complaint was made at a 
time when the Veteran had completed almost 26 years of active 
service.  He did not complain, though, at the time of separation 
of neck problems, and a chronic cervical spine disability was not 
diagnosed.  Four years after retirement from 26 plus years of 
service, however, the objective medical evidence reflected 
cervical spine disc narrowing, and the April 2010 VA examiner 
stated that he had multiple trauma to the cervical spine due to 
being a paratrooper, and that his cervical spine disability was 
due to the progressive course of osteoarthritis due to aging.  
Service records reflect that the Veteran completed the Airborne 
Course at Fort Benning in 1984.  While the Board acknowledges the 
negative evidence in this case, to include minimal complaints 
documented in service and his separation examination being void 
of a diagnosis, in light of the fact that a cervical spine 
disability was diagnosed approximately four years after 
separation from service, and a VA examiner indicating that he had 
trauma due to being a parachuter and his disability was likely 
due to the progressive course of osteoarthritis, the Board finds 
the evidence is at least in equipoise regarding his claim that 
his cervical spine disability had its onset in service.  
Resolving all doubt in the Veteran's favor, the Board concludes 
that service connection is warranted for degenerative changes in 
the cervical spine.



Increased rating

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

38 C.F.R. § 4.124a provides that disability from neurological 
conditions and convulsive disorders, which includes myasthenia 
gravis, may be rated from 10 percent to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Consideration should especially be afforded to psychotic 
manifestations, complete or partial loss of use of one or more 
extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations, 
utilizing the diagnostic code(s) which refers to the appropriate 
bodily system of the Rating Schedule.  With partial loss of use 
of one or more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete paralysis 
of peripheral nerves.

A note under Diagnostic Code 8025 further provides that it is 
required that there be ascertainable residuals for a minimal 
compensable evaluation under diagnostic codes 8000- 8025.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, fatigability, 
must be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with the 
disease and not more likely attributable to other disease or no 
disease.  It is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  Id. at Note 
(1).  In essence, Note (1) indicates that a rating higher than 30 
percent may be assigned for myasthenia gravis based upon the 
combined evaluations of all residual disorders.  Any subjective 
residuals at least require a diagnosis.  Thus, the question here 
is whether there is sufficient evidence of identifiable residual 
disorders due to his service-connected myasthenia gravis, which 
when combined may exceed the 30 percent rating assigned.

The Veteran is currently in receipt of a 30 percent disability 
rating for myasthenia gravis which is the minimum rating 
assignable under 38 C.F.R. § 4.124a, Diagnostic Code 8025.  The 
Veteran is in receipt of a separate 30 percent rating for 
diplopia associated with myasthenia gravis; a separate 10 percent 
rating for ptosis, left eye associated with myasthenia gravis; a 
separate 10 percent rating for a disability exhibited by numbness 
of tongue associated with myasthenia gravis; a separate 
noncompensable rating for restrictive lung disease associated 
with myasthenia gravis; and, a separate 50 percent rating for 
obstructive sleep apnea associated with myasthenia gravis.  The 
Board also notes that service connection has been established for 
osteopenia of the right foot, rated noncompensably disabling, and 
old healed fracture distal fibular bone and post-traumatic 
changes of right ankle, rated noncompensably disabling.

The question remains whether there are any other identifiable 
residuals disorders due to his service-connected myasthenia 
gravis.

A May 2006 private 'Medical Certificate' reflects that the 
Veteran had a history of progressive generalized weakness and 
fatigability, double vision and droopy eyelid.  The symptoms 
worsened in March 2006, and he was hospitalized.  After many 
studies were performed, myasthenia gravis was diagnosed.  On 
April 20, he began treatment with Mestinon which he was slowly 
responding to.  His prognosis was good provided that dosage is 
increased and he responds favorably.  On May 8, he was able to 
resume work.

In May 2006, the Veteran underwent a VA joints examination.  Upon 
physical examination, the examiner diagnosed mild osteopenia, old 
healed fracture distal fibular bone and post-traumatic changes by 
x-rays of the right foot and ankle; left elbow, lateral 
epicondylitis (tennis elbow); myasthenia gravis; negative 
musculoskeletal right elbow examination; and, periarticular 
osteopenia by x-rays of the hands and wrist.

A June 2006 VA examination pertaining to the Veteran's complaints 
of drooping and twitchy eyelid reflects that on physical 
examination there were no objective findings, or subjective 
complaints of, migraines; tics and paramyoclonus complex; and, 
chorea, choreiform disorders.  He had a normal appearance, 
speech, and gait pattern.  Mental status was considered normal 
during the evaluation.  The examiner diagnosed history of 
intermittent diplopia and ptosis, as confirmed by 
ophthalmological examination compatible with diagnosis of ocular 
myasthenia gravis.  Again, the Veteran has been assigned separate 
ratings for such residual disabilities.

In July 2007, the Veteran sought evaluation after one episode of 
apnea and paralysis at night that woke him and he could not move.  
He had been using a CPAP since a few months ago with great 
results on his fatigue and daytime sleepiness.  This was part of 
the symptoms that he had presented before examining the CPRS.  He 
also had a complaint of paresthesias without NML anatomical 
distribution for which he had been taking neurontin with relief 
apparently.  The examiner stated that the Veteran did not present 
with any symptoms that suggest myasthenia gravis exacerbation.  
He had already been evaluated by a pneumologist that had 
recommended an increase in the pressure support offered by the 
CPAP.  The Veteran was referred to a neurologist for sleep 
evaluation.

An October 2007 VA outpatient treatment record reflects a history 
of myasthenia gravis and consultation due to three days of 
progressive left side weakness, without another new 
symptomatology, bulbar or generalized symptoms.  On neurological 
examination, he was found with mild pronator drift in the left 
upper extremity, but no weakness after fatigability, with left 
upper extremity and facial paresthesia (as stated by the Veteran, 
but in contrast with the reported previously in July, which was 
on the right side), and no corticospinal sign.  He did not have 
symptoms suggestive of myasthenia gravis exacerbation, and the 
presentation was not classic presentation of an exacerbation of 
this condition.  The examiner could not totally exclude a 
psychogenic component in this presentation.  But since he was 
found with a pronator drift in the left upper extremity and has 
history of similar focal weakness, further evaluation with a head 
CT without contrast was recommended.  If it is nondiagnostic 
consider a brain MRI with/without contrast to rule out an 
demyelinatin disease versus stroke.  Also consider pneumologist 
CPAP follow-up.  

In March 2009, the Veteran sought VA mental health evaluation 
with depressive manifestations.  After being diagnosed with 
myasthenia gravis, the Veteran described difficulties adapting to 
illness and adverse affects on his occupational, social, and 
marital functioning, as he had turned very dependent on others.  
His symptoms were prominent feelings of 
hopelessness/helplessness, clinical depression, and worsening 
physical health, but no psychosis.  Upon evaluation and 
assessment, the diagnosis was depressive disorder not otherwise 
specified, and the stressor was medical deterioration.  

An April 2010 VA neurological examination reflects a normal 
mental status examination, all cranial nerves intact, and 
reflexes were normal.  The examiner diagnosed ocular and somatic 
myasthenia gravis, and associated impacts included weakness or 
fatigue, lack of stamina, 

A May 2010 VA examination reflects complaints of fatigability, 
shortness of breath, dyspnea, headaches, and irritability.  His 
decreased stamina, dyspnea, and fatigue were associated with his 
obstructive sleep apnea, which has been separately rated.  

The Board has reviewed the private medical records, VA treatment 
records, and VA examination reports and finds that the currently 
assigned 30 percent for myasthenia gravis, and the separate 
ratings assigned for diplopia, ptosis, left eye, disability 
exhibited by numbness of tongue, restrictive lung disease and 
obstructive sleep apnea, all associated with myasthenia gravis, 
adequately compensate him for any residuals.  While acknowledging 
that the Veteran complained of headaches at the May 2010 VA 
examination, a chronic headache disability has not been 
diagnosed.  The Veteran's complaints of fatigability and weakness 
have been associated with his sleep apnea, which is separately 
rated, and his restrictive lung disease, which is separately 
rated.  The Board has given consideration to psychotic 
manifestations due to his myasthenia gravis; however, the 
objective medical evidence does not reflect any such 
manifestations.  While acknowledging that the Veteran was treated 
for depression at the VA, evaluation did not reflect any 
subjective complaints or objective findings of psychosis.  
Likewise, other VA examination reports of record reflect that his 
mental status has been normal.  The treatment records and VA 
examination reports do not reflect subjective complaints or 
objective findings of speech disturbances, disturbances of gait, 
tremors or visceral manifestations.  In July 2007, the Veteran 
complained of paraesthias, but the examiner stated that it was 
unlikely a myasthenia gravis exacerbation.  Likewise, in October 
2007, the Veteran had left upper extremity and facial 
paresthesia; however, the examiner specifically determined that 
it was not a myasthenia gravis exacerbation.  A March 2010 
private electrodiagnostic study reflects overimposed mild right 
median focal neuropathy at wrist (carpal tunnel syndrome) and 
overimposed mild right ulnar sensory neuropathy; but such 
findings have not been attributed to his myasthenia gravis.  
Based on the above, the Board has determined that a rating in 
excess of 30 percent is not warranted for myasthenia gravis; the 
Veteran's residuals of myasthenia gravis have been separately 
rated and evaluated; and, there are no other subjective 
complaints or objective findings of residuals of myasthenia 
gravis which warrant separate compensable ratings.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's schedule 
of ratings.  The Veteran is employed in a full-time capacity and 
has been during the entire course of the appeal.  The Board 
acknowledges, however, that the Veteran has reported lost time 
from work due to relapses of his myasthenia gravis, easy fatigue, 
and poor concentration.  Likewise, documentation of record 
reflects that his employer has made adjustments or modifications 
to his workspace and duties in light of his disabilities.  VA's 
General Counsel has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to warrant 
extra-schedular consideration.  Rather, consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by the 
veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by the 
rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 
61 Fed. Reg. 66749 (1996).  While it is clear that the Veteran's 
myasthenia gravis, and the residuals, have an effect on his 
employment, his employer has made accommodations which have 
allowed him to maintain full-time employment, thus marked 
interference with employment is not shown.  The evidence of 
record does not otherwise show that the Veteran's myasthenia 
gravis has resulted in frequent periods of hospitalization and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the current disability rating 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the Veteran and a higher 
rating is denied on an extra-schedular basis.

In summary, for the reasons and bases expressed above, the Board 
has concluded that a higher disability rating is not warranted 
for myasthenia gravis.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for degenerative changes in the 
cervical spine is granted.

Entitlement to a disability rating in excess of 30 percent for 
myasthenia gravis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


